DETAILED ACTION
This Office action is in response to the amendment filed 2/16/2021.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 1-26 and 36-44 are cancelled. 
Claims 27-35 are pending. Claim 45 is newly presented.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 27-35, drawn to wear-levelling related to flash memory management, classified in G06F2212/7211.
II. Claim 45, drawn to merging writes together such that they can be written in one single write operation, classified in G06F12/0246.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility to perform write updates to distribute wear among storage blocks. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. In this instance, Group I is a method of writing data to a storage device to help distribute wear, such that data having a high update count above a threshold are written to first storage blocks identified as having less wear below a threshold. Group II appears to be fundamentally different from Group I in terms of the method of writing, such that write requests can be merged together and written in one write operation instead of two. The writing operation of Group I to distribute wear method does not necessarily need to be used with the writing operation of Group II to merge data into one single write. In view of the fundamentally different operations between Group I and Group II, a different field of search would be required for Group II.
Newly submitted claim 45 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
As discussed above, Group I is a method of writing data to a storage device to help distribute wear over storage blocks while Group II differs from Group I in terms of the method of writing, such that write requests can be merged together and written in one single write operation. While both methods help to increase the service life of the storage block, Groups I and II are subcombinations usable together since the writing operation to distribute wear method of Group I does not necessarily need to be used with the writing operation to merge . 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 45 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 27 recites the limitation “writing the first data to the first storage block if the first storage block counter is below a first threshold and available and the update count is above a second threshold,” (emphasis on underlined portion of the claim) which comprises new matter. A review of the specification shows that the only paragraphs that mention a threshold are Paragraphs [0007], [0059], [0065]. Examiner acknowledges that these paragraphs also generally discusses moving “less frequently updated” vs. “more frequently updated” data, however, determining whether something is more/less frequently updated doesn’t speak to the technique used to make the determination. The claimed element of the “update count is above a threshold” is an implied comparison of the update count with some sort of value, however, the specification does not disclose such a comparison or threshold. 
Claims 28-35 depend upon claim 27, thus, inherit the same deficiencies for the same reasons as discussed above.
Claim 28, Lines 1-3 recites the limitation of “writing the first data to a third storage block if the first storage block counter is above the first threshold and the update count is above the second threshold,” (emphasis on underlined portion of the claim) which comprises new matter. Similarly as discussed above, Examiner acknowledges that the identified paragraphs generally discusses moving “less frequently updated” vs. “more frequently updated” data. However, determining whether something is more/less frequently updated doesn’t speak to the technique used to make the determination. Nowhere in the specification discusses determining if the first storage block counter is above the first threshold and if the first update count is above the second threshold, then writing the first data to a third storage block based on meeting these conditions. 
Claims 29-31 depend upon claim 28, thus, inherit the same deficiencies for the same reasons as discussed above.
Claim 29, Lines 2-4 recites the limitation of “…writing the second data to the first storage block if the first storage block counter is above the first threshold and the update count is below a third threshold,” (emphasis on underlined portion of the claim) which comprises new matter. Similarly as discussed above, Examiner acknowledges that the identified paragraphs generally discusses moving “less frequently updated” vs. “more frequently updated” data. However, determining whether something is more/less frequently updated doesn’t speak to the technique used to make the determination. Nowhere in the specification discusses determining if the first storage block counter is above the first threshold and if the second update count is below a third threshold
Claims 30-31 depend upon claim 29, thus, inherit the same deficiencies for the same reasons as discussed above.
Claim Objections
Claim 27 is objected to because of the following informalities: Line 7-9 recites “writing the first data to the first storage block if the first storage block counter is below a first threshold and available and the update count is above a second threshold.” The current recitation of the claim makes it appear as if the writing occurs “if the first storage block counter is below a first threshold and available.” However, in the subsequent limitation, it appears that the availability refers to the first storage block and not the first storage block counter. Examiner suggests amending this limitation to --writing the first data to the first storage block if the first storage block counter is below a first threshold, the first storage block is available and the update count is above a second threshold--.  Appropriate correction is required.
Claim Interpretation
In regards to contingent limitations, the broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (see MPEP 2111.05, Section II). Therefore, the BRI of claim 27 would be rewritten as follows:
“A method of writing data to a storage device comprising: 
receiving first data, having an update count, to be written to a storage device; 
identifying a first storage block having a first storage block counter configured to indicate an amount of wear on the first storage block.” 
writing the first data to the first storage block responsive to the first storage block counter being below a first threshold and available and the update count being above a second threshold. Examiner suggests amending the claim as to be consistent with Examiner’s interpretation as stated above.  
In regards to the limitation reciting “if the first storage block is unavailable, first moving second data from the first storage block to a second storage block and then writing the first data to the first storage block,” Examiner notes that if the first storage block is available is true (as the previous limitation states), then the statement “if the first storage block is unavailable” would not need to occur. Thus, the broadest reasonable interpretation of claim 27 does not require this step. If desired, Examiner suggests amending the claim to remove any contingent limitations for further search and consideration. 
Examiner also notes that dependent claims 28-35 also directly recite contingent limitations, or depend upon claims that do, and will be pointed out in the mapping below. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 27-29 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jo et al. (US 2012/0297117 A1) hereinafter Jo et al. in view of Araki et al. (US 2011/0191521 A1) hereinafter Araki et al.
Regarding claim 27, Jo et al. teaches a method of writing data to a storage device comprising: 
receiving first data, having an update count (each page stores an “update count UP_CNT of page data corresponding thereto” Paragraph [0046], [0078]), to be written to a storage device (a storage controller receives an “write request” and may “allocate write-requested page to a hot data bock or a cold data block based upon the update count UP-CNT” Paragraph [0079]); 
identifying a first storage block having a first storage block counter configured to indicate an amount of wear on the first storage block (memory blocks are associated with an “erase count” value and classified as having a “large erase count” or a “small erase count” Paragraph [0043]. In other words, a counter having a larger erase count indicates the storage block is more worn); and 
writing the first data to the first storage block if… available and the update count is above a second threshold (“in the event that the update count UP_CNT of the selected page is over the reference value, the storage controller may classify the selected page into a group of pages each having a high update frequency… Hot pages may be allocated to a memory block having a small erase count” Paragraph [0057]. Note that this step is a contingent limitation and would not need to be performed under the broadest reasonable interpretation of the claim); and
if the first storage block is unavailable, first moving second data from the first storage block to a second storage block and then writing the first data to the first storage block (Refer to the Claim Interpretation section as outlined above discussing that the broadest reasonable interpretation of the claim does not require this step to be performed. Refer to the Conclusion section of this Office action to see any pertinent prior art that has not been used in the rejection of the claim).
first threshold. That is, while Jo et al. teaches determining a block having a small erase count, Jo et al. doesn’t teach the specific technique of using a threshold to determine whether a memory block has a small or large erase count.
However, Araki et al. teaches [writing the first data to the first storage block] if the first storage block counter is below a first threshold (“the physical blocks whose erase count is equal to or higher than the level of the erase count to which the physical block classification threshold belongs are "Old" blocks, and the physical blocks whose erase count is lower than the level of the erase count to which the physical block classification threshold belongs are "Young" blocks” Paragraph [0094]. That is, when the first storage block counter is below the physical block classification threshold, then that first storage block is identified as being a young, less worn block. Therefore, the combination of JA teaches writing the first data to the first storage block (storing the received hot page to a block having a small erase count [0057] of Jo et al.) if the first storage block counter is below a first threshold (a logical block with a number of accesses above a write threshold is considered to be hot data [0031] of Goss et al.) and the first data counter is above a second threshold, as outlined above.)
Jo et al. and Araki et al., hereinafter JA, teach methods about data storage placement based on its frequency of access, therefore they analogous arts.
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of JA before him at the time the invention was made, to modify the teachings of JA to include the teachings of Araki et al. since JA teaches data storage placement based on a data’s update counts. Therefore it is applying a known technique (physical blocks whose erase count is lower than a physical block classification threshold are young, i.e. less worn, blocks [0094] of Araki et al.) to a known device (allocating update-requested data to memory blocks based on an update count and an erase count, see Abstract of Jo et al.) ready for improvement to yield 
Regarding claim 28, JA teaches all of the features with respect to claim 27 as outlined above. 
Jo et al. further teaches writing the first data to the first storage block to a third storage block if…  the update count is above the second threshold (“in the event that the update count UP_CNT of the selected page is over the reference value, the storage controller may classify the selected page into a group of pages each having a high update frequency… Hot pages may be allocated to a memory block having a small erase count” Paragraph [0057].  Note that this step is a contingent limitation and would not need to be performed under the broadest reasonable interpretation of the claim), and Araki further teaches writing the first data to a third storage block if the first storage block counter is above the first threshold and the update count is above the second threshold (“If the write destination logical block is Hot, the controller 102 determines whether the erase count of the target block is higher than the physical block classification threshold counter 156 or not (i.e., whether the target block is old or not”). If the result of the determination at the step 220 is positive (i.e., if the target block is determined to be a Hot/Old block)… the controller 102 selects one Erased/Young block and copies the data in the target block to the selected free block” Paragraph [0118]. In other words, the target block is Old (i.e., first storage block counter is above the first threshold) and Hot (i.e., the update count is above the second threshold.
Note that claim 28 is a contingent limitation and would not need to be performed under the broadest reasonable interpretation of the claim).  
Regarding claim 29, JA teaches all of the features with respect to claim 28 as outlined above. 
receiving second data to be written have a second update count and writing the second data to the first storage block if… the second update count is below a third threshold wherein less frequently used data is written to more used storage blocks (“if the update count UP_CNT of the selected page is below a reference value, the storage controller 121 may classify the selected page into a group including pages of a low update frequency. Such a page may be called a cold page. Cold pages may be allocated to a memory block having a large erase count. Page data classified into the cold page may have a low update frequency stochastically. Accordingly, if cold pages are assigned to a memory block having a large erase count, the merge or garbage collection probability on the memory block may lower” Paragraph [0056]).
Jo et al. teaches determining a block having a small erase count, Jo et al. doesn’t teach the specific technique of using a threshold to determine whether a memory block has a small or large erase count. However, Araki et al. teaches writing the second data to the first storage block if the first storage block counter is above the -2-Attorney Docket No.: RA6001Bfirst threshold (“the physical blocks whose erase count is equal to or higher than the level of the erase count to which the physical block classification threshold belongs are "Old" blocks, and the physical blocks whose erase count is lower than the level of the erase count to which the physical block classification threshold belongs are "Young" blocks” Paragraph [0094]. That is, when the storage block counter is above the physical block classification threshold, then that storage block is identified as being an old, more worn block.
Note that claim 29 is a contingent limitation and would not need to be performed under the broadest reasonable interpretation of the claim).
Regarding claim 35, JA teaches all of the features with respect to claim 27, as outlined above.
Jo et al. further teaches in which the storage device is a solid state storage device (“a storage drive such as a solid state drive (SSD)” Paragraph [0044]).
Claims 32-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jo et al. in view of Araki et al. in further view of Johar et al. (US 2012/0317337 A1) hereinafter Johar et al.
Regarding claim 32, JA teaches all of the features with respect to claim 27, as outlined above.
JA does not appear to explicitly teach, however, Joher et al. teaches wherein the first data corresponds to a first file (the data monitoring component monitors data read/written, for example, “monitors which files are used under various conditions at various times, which files are often accessed together, how important or recoverable a particular data file is, and so forth” Paragraph [0016]).   
JA and Joher et al., hereinafter JAJ, teach methods about data storage placement based on its frequency of access in the context of wear levelling, therefore they analogous arts.
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of JAJ before him at the time the invention was made, to modify the teachings of JAJ to include the teachings of Joher et al. since JAJ teaches data storage placement based on a data’s update counts. Therefore it is applying a known technique (the first data receiving updates corresponds to a file [0016] of Joher et al.) to a known device (allocating update-requested data to memory blocks based on an update count and an erase count, see Abstract of Jo et al.) ready for improvement to yield predictable results (the first data corresponds to a first file [0016] of Joher et al.). KSR, MPEP 2143.
Regarding claim 33, JAJ teaches all of the features with respect to claim 32, as outlined above.
Araki et al. further teaches wherein the first file corresponds to at least one file block 
Regarding claim 34, JAJ teaches all of the features with respect to claim 33, as outlined above.
Araki et al. further teaches wherein the at least one file block is equal or less than the size of the first storage block (“multiple logical blocks may also be perimitted to be allocated to multiple area sets in one physical block” Paragraph [0051]. That is, the unit of writing are in “pages” and each physical block can be made up of multiple pages [0050]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 2013/0054878 A1) teaches if the first storage block is unavailable, first moving second data from the first storage block to a second storage block and then writing the first data to the first storage block. Lee teaches that when the second block already stores cold data (i.e., it is unavailable), then the data in the second block (i.e., Data_cold) is copied to a third block. The data in the second block is erased, so that the second block becomes a blank block [0014]. The, the data in the first block (i.e., Data_hot) is copied to the second block [0015].  
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067.  The examiner can normally be reached on Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/Primary Examiner, Art Unit 2139